Citation Nr: 0934900	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-16 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970, 
which included combat service.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the record reveals that this case must be 
remanded for further development before the Board may 
evaluate the Veteran's claim on the merits.  

As the evidence of record clearly establishes the presence of 
a current low back disability and service treatment records 
document an in-service low back injury as the result of a 
helicopter crash in November 1968, the Board notes that the 
Veteran was appropriately afforded with a VA spine 
examination in April 2007.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  Unfortunately, 
however, the opinion rendered by the examiner was inadequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

Although the April 2007 VA spine examiner confirmed review of 
the claims folder in the examination report, it does not 
appear that the examiner considered the Veteran's competent 
report that he periodically experienced flares of back pain 
"over the years" since service and now experiences daily 
back pain.  See February 2006 letter.  Indeed, the examiner 
wrote that the Veteran's first report of back pain occurred 
30 years after the in-service injury in 1998, which is the 
first medical documentation of treatment for low back pain 
but does not address his lay statements.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  As the VA spine examiner did not consider 
the Veteran's lay report of periodic back pain over the years 
since service, a remand for a supplemental opinion that 
includes such consideration is warranted.     

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims folder to the April 
2007 VA spine examiner (or another 
appropriate examiner if K.H. is not 
available) to obtain a supplemental 
opinion.  

Based on his or her review of the claims 
folder and, if deemed necessary, further 
examination and/or interview of the 
Veteran, the examiner is asked to provide 
an opinion on whether any current low back 
disability demonstrated by the Veteran 
since filing his claim on January 13, 2006 
is more likely than not (probability more 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (probability less 
than 50 percent) related to his period of 
active military service to include any 
symptomatology shown therein.  (Please 
note that the Veteran suffered an in-
service low back injury as a result of a 
helicopter crash in November 1968.  Please 
also accept as fact that the Veteran has 
had periodic flares of back pain since 
service.)  The examiner must specifically 
address the Veteran's report of periodic 
flares of back pain since service in 
rendering his or her opinion.   

The examiner is asked to provide a 
thorough rationale for all opinions 
expressed.  Please send the claims folder 
to the examiner for review.      

2.  After the above notification and 
development has been accomplished to the 
extent possible, the Veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




